DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cobley WO 02/08169, Morris WO 03/097571 and Dupau WO 2013/050297. 


(DIP)RuX2(DIA) (claim 4) in which DIP is a bis-tertiary phosphine, X is halide or
carboxylate, and DIA is a vicinal diamine and which Ru-complex generically
encompasses present catalyst of formula (1) as X can have the meaning of
carboxylate. More specifically, Cobley teaches (DIP)RuXi{DIA) represents the ruthenium complex that, following activation with base, catalyzes the asymmetric hydrogenation process. DIP is a bis-tertiary phosphine in which the two phosphorus atoms are linked by a C2-7 carbon chain such that they form a 5-10 membered ring with the Ru atom, DIA is a diamine (typically vicinal) with any aromatic, alkyl or hydrogen substituent on the C2-carbon chain linking the nitrogen atoms, and X is halide or carboxylate.  Page 5	
    PNG
    media_image1.png
    134
    350
    media_image1.png
    Greyscale


Morris also teaches, page 6, the hydrogenation of imines in the presence of Ru-complex of type RuXY (PR3h (NH2-Z-NH2) (IV) or RuXY(R2P-Q- PR2) (NH2-Z-NH2) (V), wherein Z and Q represent chiral or achiral linkers, the ancillary ligands, PR3 and R2P-Q-PR2, represent chiral or achiral monodentate and bidentate phosphines, respectively and the ligands X and Y represent any anionic ligand (claim 3) wherein anionic ligand can be acyloxy group (claim 16). Said Ru-complexes encompass generically present


Cobley and Morris do not explicitly teach specific examples of 
    PNG
    media_image2.png
    21
    65
    media_image2.png
    Greyscale
 containing Ru complexes for hydrogenation.  

Carboxylate (acyloxy) 
    PNG
    media_image2.png
    21
    65
    media_image2.png
    Greyscale
 containing Ru complexes 
		
    PNG
    media_image3.png
    38
    285
    media_image3.png
    Greyscale
 
as catalysts and Ru containing catalyst complexes wherein Cl2 replaces 
    PNG
    media_image2.png
    21
    65
    media_image2.png
    Greyscale
 for the hydrogenation of aldehyde (see Table in page 29) are the subject matter of Dupau.  
Thus Dupau is invoked for the teaching of hydrogenation of C-heteroatom double bond using Ru complexes, though Dupau does not provide explicit examples for hydrogenation of C-N double bond.  

One of skilled in the art would have reasonable expectation of success in arriving at the instant catalyst by substituting Cl of Cobley and Morris catalysts since 
    PNG
    media_image2.png
    21
    65
    media_image2.png
    Greyscale
 substitution of halide(s) in Ru complexes is generically taught by Cobley and Morris, further in view of the use of such interchangeable use is taught by Dupau for Ru complexes useful in hydrogenation reactions.  Limitations of dependent claims are drawn to bidentate ligands known in the art for Ru-catalyzed homogeneous 
The comparative Example 8 is considered for secondary consideration.  Example-8 teaches alleged benefit replacing acyloxy pivalate for Cl, but this Example-8 process  includes the concomitant use of base to obtain superior results.  Note that limitations from the specification cannot be imported into the claims.  
Therefore there is nothing unobvious in the instantly claimed process.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the claimed process under limited set of conditions and three specific catalysts, does not reasonably provide enablement for the method any and all generically recited Ru catalysts  The specification does not enable any person skilled in the art to which it pertains, or with make the invention commensurate in scope with these claims
The determination that "undue experimentation" would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the relevant factual considerations.
Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). These include: (1) breadth of the claims; (2) nature of the invention; (3) state of the prior art; (4) amount of direction provided by the inventor; (5) the level of predictability in the art; (6) the existence of working examples; (7) quantity of experimentation needed to make or use the invention based on the content of the disclosure; and (8) relative skill in the art.  
All of the factors have been considered with regard to the claims, with the most relevant factors discussed below:  
The instant invention is a process of catalyzed, reduction of by hydrogenation of imines to make amines. The catalysts are defined by the formulae 

    PNG
    media_image4.png
    29
    494
    media_image4.png
    Greyscale

containing large number of possibilities rendering the scope of the possible catalysts large that finds little support in the specification. The variables are defined in generic terms such as alkyl groups with optional substituents layered on top of substituents.  
The guidance and working examples in the specification for the claimed process is shown with limited examples with respect to the catalysts: 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

 
Ligands in the coordination sphere of Ru do matter.  See Shi ACS Omega 2017, 2, 3406−3416, Second paragraph, page 3406 and also Schörgenhumer, Organic Process Research & Development 2018 22 (7), 862-870 (section under Ligands synthesized and tested).  Also see US 8614345 column 2.  Applicant is encouraged to the place on record that if this is incorrect.  See rejection under Claim Rejections - 35 USC § 103 in this regard.  
Further catalysis is generally considered unpredictable merely from the chemical nature of the catalyst. Corona Co. v. Dover; (USSC 1928) 276 US 358, 369. Catalytic effects are not ordinarily predictable with certainty. In re Doumani et al. (CCPA 1960) 281 F2d 215, 126 USPQ 408.  The effect of a modification of one prior art catalytic process in a manner employed in another prior art process which employs a different catalyst was held unpredictable in Ex parte Berger et al. (POBA 1952) 108 USPQ 236. Further, where patentability is predicated upon a catalytic phenomenon, which are usually unpredictable, generic claims must be supported by sufficient examples to be persuasive of its broad operability. In re Grant (CCPA 1962) 304 F2d 676, 134 USPQ 248.  It is well known that there is an initial period during the development of any new technology when the "cause and effect" of even a small change in catalyst composition or process conditions is unpredictable. During that period, virtually everything novel is 
The claims are not commensurate in scope with the breadth of enablement in as much as the disclosure is limited to few examples of catalysts, compared to the wide breadth of the claims, the unpredictability of the art, the high quantity of experimentation needed to make and use the instant process.   There is a substantial gap between what is taught in the specification and what is being claimed.   For these reasons, one skilled in the art would be faced with undue amount of research to use the claimed method in a predictable manner commensurate with the scope of the claims.  
MPEP 2164.01(a) states,  “A conclusion of Iack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  ln re Wright, 999 F.2d 1557,1562, 27 USPQ 2d 1510, 1513 (Fed. Cir. 1993).'' That conclusion is clearly justified here.  Thus, undue experimentation would be required to make and use Applicants' invention.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625